Citation Nr: 0935662	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-04 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In June 2005, the Veteran testified before the undersigned at 
a Travel Board hearing at the Seattle RO.  A copy of the 
transcript is of record.

In July 2006, the Veteran's claim was reopened and remanded 
for further development.  The claim is again before the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2009, the Veteran was afforded a VA examination 
where the examining psychologist was asked to identify each 
stressor and opine as to whether each stressor was sufficient 
to produce posttraumatic stress disorder.  The psychologist 
identified three stressors, but he only opined about two.  
See March 2009 VA examination report (noting, "[b]oth the 
abuse he claims to have suffered . . . as well as the life 
threatening situations he experienced in Thailand contribute 
to his current [posttraumatic stress disorder] symptoms" and 
"AXIS IV: ongoing stressors: 3, current stressors: 3").  
The two he discussed-the abuse suffered at the hands of 
drill instructors and other soldiers, and "life threatening 
situations" to include incoming enemy fire to his base-have 
not been independently verified.  The only verified event the 
Veteran has reported-the unwitnessed death of a close 
friend-was not discussed, and it remains unclear as to 
whether that incident amounts to a stressor capable of 
causing posttraumatic stress disorder.  In August 2006, the 
Veteran provided detailed information regarding the incoming 
enemy fire to his base that the psychologist related to 
posttraumatic stress disorder.  VA has not yet attempted to 
verify this stressor.  The Board finds that additional 
development is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and 
request that he provide more detailed 
information (to include a 60-day window) 
regarding enemy small arms fire.  Whether 
or not the Veteran responds, the RO must 
thereafter review the file and research 
the stressor statement(s) provided by the 
appellant (including any newly submitted 
information) in accordance with M21-MR, 
IV.ii.1.D.15.b.  The RO must specially 
research information regarding two 
episodes of enemy "red alert" attempted 
attacks of grounded aircraft, to include 
small arms fire at an airbase in Nam Pong, 
Thailand, sometime between October 1972 
and December 1972.  If the stressor(s) are 
unable to be verified, the RO should so 
note in the record.

2.  If the above-referenced stressor(s) 
are unable to be verified, the RO should 
forward the claims file to the VA 
psychologist who conducted the Veteran's 
posttraumatic stress disorder examination 
in March 2009.  The psychologist must list 
all stressors that have been sufficient to 
produce the Veteran's posttraumatic stress 
disorder.  He must specifically opine as 
to whether the death of Capt. Chipman 
contributed to the Veteran's posttraumatic 
stress disorder.  The psychologist should 
explain as to why or why not his death 
qualifies or does not qualify as a 
"stressor" as contemplated by the DSM-
IV.

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for posttraumatic stress 
disorder.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




